      Case 4:20-cv-02924 Document 8 Filed on 12/02/20 in TXSD Page 1 of 6
                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                               December 02, 2020
                  IN THE UNITED STATES DISTRICT COURT
                                                                                David J. Bradley, Clerk
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                           HOUSTON DIVISION

GARY WAYNE MCGRUDER,                         §
TDCJ #2251586,                               §
                                             §
         Petitioner,                         §
                                             §
VS.                                          §     CIVIL ACTION NO. 4:20-2924
                                             §
BOBBY LUMKPIN, Director, Texas               §
Department of Criminal Justice,              §
Correctional Institutions Division,          §
                                             §
         Respondent.                         §

                          MEMORANDUM AND ORDER

      State inmate Gary Wayne McGruder (TDCJ #2251586) has filed a petition for

a writ of habeas corpus under 28 U.S.C. § 2254 [Doc. # 1], seeking relief from a

prison disciplinary conviction that was entered against him in April of 2019.1 After

considering all of the pleadings and the applicable law under Rule 4 of the Rules

Governing Section 2254 Cases in the United States District Courts, the Court

concludes that the petition must be dismissed for the reasons explained below.




1
  The petition also seeks relief from a felony conviction and a parole revocation. Pursuant
to Rule 2(e) of the Rules Governing Section 2254 Cases in the United States District
Courts, which states that a petitioner who challenges separate judgments must file separate
petitions, the claims involving those proceedings are not addressed here have been severed
into the following separate actions: Civil No. H-20-2368 (the felony conviction); and Civil
No. H-20-2923 (the parole revocation). See Order dated Aug. 20, 2020 [Doc. # 4].
      Case 4:20-cv-02924 Document 8 Filed on 12/02/20 in TXSD Page 2 of 6




I.     BACKGROUND

       Court records reflect that McGruder is currently incarcerated in the Texas

Department of Criminal Justice (“TDCJ”) as the result of a 2019 felony conviction

for burglary of a habitation. See McGruder v. State, No. 10-19-00064-CR, 2020 WL

373224 (Tex. App. — Waco Jan. 22, 2020, pet. ref’d). McGruder received a 45-

year prison sentence in that case, which was entered against him in Brazos County

Cause No. 17-04501-CRF-85. See id. Prison records reflect that McGruder also has

at least three other prior felony convictions for burglary of a habitation from Brazos

County that were entered against him in 1993, 1997, and 2007.2

       In a petition that was executed on July 17, 2020, McGruder now challenges

the result of a prison disciplinary conviction that was entered against him at the Pack

Unit in April of 2019.3 McGruder does not provide a case number or details about

the disciplinary infraction, noting only that he was temporarily placed in

administrative segregation as punishment and that he did not lose any previously
                                                                 4
earned good-time credits as a result of the conviction.                The petition must be


2
  See TDCJ Offender Information at https://offender.tdcj.texas.gov/OffenderSearch (last
visited Nov. 30, 2020.
3
 Petition, Doc. # 1, at 5, 10. For purposes of identification, all page numbers reference the
pagination for each docket entry imprinted by the Court’s electronic filing system,
CM/ECF.
4
 On October 14, 2020, the Court issued an Order for More Definite Statement, asking
McGruder to provide additional details about his disciplinary proceeding and his claims.
                                                                     (continued on next page …)
                                             2
      Case 4:20-cv-02924 Document 8 Filed on 12/02/20 in TXSD Page 3 of 6




dismissed because McGruder cannot establish a claim for relief in connection with

the punishment that was imposed.

II.   PRISON DISCIPLINARY CONVICTIONS

      To obtain federal habeas corpus relief a prisoner must establish that he is “in

custody” as the result of a constitutional violation and that he is entitled to release or

accelerated release from confinement. See 28 U.S.C. § 2241; Preiser v. Rodriguez,

411 U.S. 475 (1973). State inmates have limited constitutional rights in the prison

disciplinary hearing context under the Due Process Clause of the Fourteenth

Amendment to the United States Constitution. See Wolff v. McDonnell, 418 U.S.

539, 557 (1974). However, an inmate is entitled to rights under the Due Process

Clause only when the disciplinary action may result in a sanction that will infringe

upon a constitutionally protected liberty interest. See Sandin v. Conner, 515 U.S.

472 (1995).

      It is well established that a Texas prisoner can demonstrate a due process

violation in connection with a prison disciplinary conviction only if he first satisfies

the following criteria: (1) he must be eligible for early release on the form of parole

known as mandatory supervision; and (2) the disciplinary conviction at issue must

have resulted in a loss of previously earned good-time credit. See Malchi v. Thaler,



See Order for More Definite Statement, Doc. # 6, at 1-5. McGruder has not filed a response
and his time to do so has expired.
                                            3
     Case 4:20-cv-02924 Document 8 Filed on 12/02/20 in TXSD Page 4 of 6




211 F.3d 953, 957-58 (5th Cir. 2000) (explaining that only those Texas inmates who

are eligible for early release on mandatory supervision have a protected liberty

interest in their previously earned good-time credit).

      Assuming that McGruder is eligible for mandatory supervision, he does not

meet the second criteria because he did not forfeit any previously earned good-time

credit as punishment for the challenged disciplinary infraction. To the extent that

his punishment was temporary confinement in administrative segregation and the

attendant loss of privileges, these sanctions are “merely changes in the conditions of

[an inmate’s] confinement” that do not implicate due process concerns. Madison v.

Parker, 104 F.3d 765, 768 (5th Cir. 1997). In that respect, limitations imposed upon

commissary or recreational privileges and a cell restriction or placement in solitary

confinement on a temporary basis are the type of sanctions that do not pose an

atypical or significant hardship beyond the ordinary incidents of prison life. See id.

      Because the sanctions imposed against him do not implicate a protected

liberty interest, McGruder cannot establish a constitutional violation of the Due

Process Clause that is actionable under the habeas corpus statutes. See Orellana v.

Kyle, 65 F.3d 29, 31 (5th Cir. 1995) (“‘[N]either habeas nor civil rights relief can be

had absent the allegation by a plaintiff that he or she has been deprived of some right

secured to him or her by the United States Constitution or the laws of the United

States.’”) (quoting Hilliard v. Bd. of Pardons & Paroles, 759 F.2d 1190, 1192 (5th


                                          4
       Case 4:20-cv-02924 Document 8 Filed on 12/02/20 in TXSD Page 5 of 6




Cir. 1985)). Accordingly, his petition will be dismissed with prejudice for failure

to state a claim upon which habeas corpus relief may be granted.

III.   CERTIFICATE OF APPEALABILITY

       Rule 11 of the Rules Governing Section 2254 Cases requires a district court

to issue or deny a certificate of appealability when entering a final order that is

adverse to the petitioner. A certificate of appealability will not issue unless the

petitioner makes “a substantial showing of the denial of a constitutional right,” 28

U.S.C. § 2253(c)(2), which requires a petitioner to demonstrate “‘that reasonable

jurists would find the district court’s assessment of the constitutional claims

debatable or wrong.’” Tennard v. Dretke, 542 U.S. 274, 282 (2004) (quoting Slack

v. McDaniel, 529 U.S. 473, 484 (2000)). This requires a petitioner to show that

“jurists of reason could disagree with the [reviewing] court’s resolution of his

constitutional claims or that jurists could conclude the issues presented are adequate

to deserve encouragement to proceed further.” Buck v. Davis, 137 S. Ct. 759, 773

(2017) (citation and internal quotation marks omitted). After careful review of the

pleadings and the applicable law, the Court concludes that reasonable jurists would

not find its determination of his claims debatable or wrong. Therefore, a certificate

of appealability will not issue in this case.




                                            5
      Case 4:20-cv-02924 Document 8 Filed on 12/02/20 in TXSD Page 6 of 6




IV.   CONCLUSION AND ORDER

      Based on the foregoing, the Court ORDERS as follows:

         1. The petition for a writ of habeas corpus filed by Gary Wayne McGruder
            to challenge his April 2019 prison disciplinary conviction is DENIED
            and this case is DISMISSED with prejudice.

         2. A certificate of appealability is DENIED.

      The Clerk will provide a copy of this order to the petitioner.

      SIGNED at Houston, Texas on December 2, 2020.




                                _____________________________________
                                          NANCY F. ATLAS
                                SENIOR UNITED STATES DISTRICT JUDGE
                                             NAN Y F. ATLAS
                                    SENIOR UNI   STATES DISTRICT JUDGE




                                          6
